The demurrer was overruled, and at the trial BOND, Circuit Judge, instructed the jury as follows:
If the jury find that the defendant, the New York Life Ins. Co., did insure the life of Augustus Hancock, for the term of his natural life, and for the benefit of Sarah A. Hancock, as set out in the policy of insurance offered by the plaintiff in evidence; and if the jury find that the said Sarah A. Hancock complied with the terms of said policy on her part to be performed by the payment of the annual premium of $142 to the agent of said company, until the said agency was withdrawn by the company because of the outbreak of hostilities; and if the jury find that within a reasonable time after the close of hostilities and the re-establishment of the company’s agency at Richmond, the plaintiffs offered to pay the premiums fallen due ■during the war, but that the company refused to receive such premiums unless the said Hancock would submit to a medical examination for a new policy, and wholly refused to be bound by said contract of life insurance, then the plaintiff is entitled to recover such damages as they may find, from the evidence in the cause, the plaintiffs have suffered by reason of the defendant’s breach of contract.
The jury found a verdict for plaintiff for '$1371.